OPINION — AG — NEED AN OPINION AS TO WHETHER OR NOT YOUR BOARD (BOARD OF PUBLIC AFFAIRS) IN MAKING PURCHASES FOR VARIOUS STATE INSTITUTIONS (AGENCIES) MAY ADVERTISE FOR BIDS AND MAKE PURCHASES OF ALFALFA HAY IN ACCORDANCE WITH CERTAIN SPECIFICATIONS: (DEVIATIONS IS PRIMARILY DUE TO THE WIDE VARIETY OF GRADES OF HAY IN ANY SINGLE FIELD AND IT IS RELATIVELY IMPOSSIBLE TO HAVE A FEDERAL GRADER ON HAND TO GRADE THE HAY, CONTRACTS, SUPPLIES, BIDS) CITE: 74 O.S. 64 [74-64], 74 O.S. 64 [74-64](A) (JAMES P. GARRETT)